Title: Franklin’s Conjecture on the Foregoing, [after 12 August 1772]
From: Franklin, Benjamin
To: 


[After August 12, 1772]
The Aurora Boreales, tho’ visible almost every Night of clear Weather in the more Northern Regions, and very high in the Atmosphere, can scarce be visible in England but when the Atmosphere is pretty clear of Clouds for the whole Space between us and those Regions, and therefore are seldom visible here. This extensive Clearness may have been produced by a long continuance of Northerly Winds. When the Winds have long continued in one Quarter, the Return is often violent. Allowing the Fact so repeatedly observed by Capt. Winn, perhaps this may account for the Violence of the Southerly Winds that soon follow the Appearance of the Aurora on our Coasts.
B. F.
